Citation Nr: 1334578	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran has active duty service from July 1967 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran provided testimony at a January 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his tinnitus originated in service in or about 1967.  He and his representative allege his tinnitus is the result of exposure to noise trauma during his active duty service.  The Veteran served in Vietnam and was awarded the Combat Infantryman Badge.  Based on this decoration, and his military occupational specialty of armorer, in-service noise exposure is conceded.  

A review of the record shows the Veteran underwent a VA audiological examination in February 2012.  A copy of this examination report is not of record.  As the report is likely to contain pertinent information relating to the Veteran's audiological disability, a copy of this report must be secured for the record.  

Further, the record is unclear whether the Veteran sought treatment at a VA medical center.  At the videoconference hearing, the Veteran testified that he went to see a VA hearing examiner; however, it is not clear if this was the same examiner who conducted the VA examination or a treating physician.  As the case is being remanded, it should be determined whether the Veteran is receiving, or has received, VA treatment.  If so, records of any treatment the Veteran has received for tinnitus are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).  In this regard, as only limited private treatment records from June 2004 to March 2005 have been received, the Veteran should also be asked to identify any private provider who may have treated or evaluated his tinnitus.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his tinnitus, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received.  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from the sources identified.

2. The RO must determine whether the Veteran receives, or has received, VA medical treatment.  If so, the RO must obtain copies of all relevant VA treatment records.  Such records must be associated with the Veteran's claims file.  

3. The RO must secure a copy of the February 2012 audiological examination report and associate it with the Veteran's claims file.  

4. The file should be reviewed to ensure that all development ordered herein is completed, and any additional development suggested by the results of the development requested above (to include a VA examination, if indicated) should be undertaken. 
The RO should then review the record and re-adjudicate the claim on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


